DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: “The binaural hearing system” should be changed to “A binaural hearing system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15 recites “A computer program”, which is interpreted as processor control code that is not embodied in a non-transitory computer readable medium or other machine capable of carrying out the instructions of the control code. Since processor control code (i.e. a computer program) is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and a claim for a computer program, without the non-transitory computer-readable medium needed to realize the computer program’s functionality, is nonstatutory functional descriptive material. See MPEP § 2106.01
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the claim limitation, “wherein the input unit comprises a microphone, e.g. at least two microphones, such as three or more microphones” is indefinite since it’s not clear whether the input unit comprises one microphone, two microphones, or more than two microphones.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim(s) 1-6, 8-10, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dusan et al. (US Pub. 20140093091).
Regarding claim 1, Dusan discloses a hearing device adapted for being located at or in an ear of a user, or for being fully or partially implanted in the head of a user (see abstract), the hearing device comprising 
an input unit for providing at least one electric input signal representing sound in an environment of the user, said electric input signal comprising a target speech signal from a target sound source and additional signal components, termed noise signal components, from one or more other sound sources (see fig. 2, items 111R, 111F, and 121; fig. 13, paragraph 60), 
a noise reduction system for providing an estimate of said target speech signal, wherein said noise signal components are at least partially attenuated (see fig. 14, items 130 and 140; paragraph 60), and 
an own voice detector for repeatedly estimating whether or not, or with what probability, said at least one electric input signal, or a signal derived therefrom, comprises speech originating from the voice of the user (see fig. 13; fig. 14, item 130; paragraphs 36 and 60-61), 
wherein said noise signal components are identified during time segments wherein said own voice detector indicates that the at least one electric input signal, or a signal derived therefrom, originates from the voice of the user, or originates from the voice of the user with a probability above an own voice presence probability (OVPP) threshold value (see paragraphs 36 and 61). 
Regarding claim 2, Dusan discloses the hearing device according to claim 1, as discussed above, wherein the input unit comprises a microphone, e.g. at least two microphones, such as three or more microphones, each microphone providing an electric input signal comprising said target speech signal and said noise signal components (see figs. 2 and 14, items 111R, 111F, and 121).
Regarding claim 3, Dusan discloses the hearing device according to claim 1, as discussed above, comprising a voice activity detector for repeatedly estimating whether or not, or with what probability, said at least one electric input signal, or a signal derived therefrom, comprises speech (see fig. 14, item 130). 
Regarding claim 4, Dusan discloses the hearing device according to claim 1, as discussed above, comprising one or more beamformers, and wherein the input unit is configured to provide at least two electric input signals connected to the one or more beamformers, and wherein the one or more beamformers are configured to provide at least one beamformed signal (see fig. 14, items 152 and 154; paragraph 61). 
Regarding claim 5, Dusan discloses the hearing device according to claim 4, as discussed above, wherein the one or more beamformers comprises one or more own voice cancelling beamformers configured to attenuate signal components originating from the user's mouth, while signal components from all other directions are left unchanged or attenuated less (see fig. 14, items 152 and 154; paragraph 61). 
Regarding claim 6, Dusan discloses the hearing device according to claim 1, as discussed above, wherein said noise signal components are additionally identified during time segments wherein said voice activity detector indicates an absence of speech in the at least one electric input signal, or a signal derived therefrom, or a presence of speech with a probability below a speech presence probability (SPP) threshold value (see paragraph 61). 
Regarding claim 8, Dusan discloses the hearing device according to claim 1, as discussed above, wherein the target speech signal from the target sound source comprises an own voice speech signal from the hearing device user (see fig. 13; paragraph 4). 
Regarding claim 9, Dusan discloses the hearing device according to claim 1, as discussed above, wherein the target sound source comprises an external speaker in the environment of the hearing device user (see paragraph 3). 
Regarding claim 10, Dusan discloses the hearing device according to claim 1, as discussed above, being constituted by or comprising a hearing aid, a headset, an active ear protection device or a combination thereof (see paragraph 31). 
Regarding claim 13, the claimed limitations are a method claim directly corresponding to the hearing device of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.
Regarding claim 14, Dusan discloses a binaural hearing system comprising a first and a second hearing device as claimed in claim 1, as discussed above, the binaural hearing system being configured to allow an exchange of data between the first and the second hearing devices, e.g. via an intermediate auxiliary device (see fig. 14).
Regarding claim 15, the claimed limitations are a computer program claim directly corresponding to the hearing device of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.
Regarding claim 16, Dusan discloses the hearing device according to claim 2, as discussed above, comprising a voice activity detector for repeatedly estimating whether or not, or with what probability, said at least one electric input signal, or a signal derived therefrom, comprises speech (see paragraphs 60-61; VAD). 
Regarding claim 17, Dusan discloses the hearing device according to claim 2, as discussed above, comprising one or more beamformers, and wherein the input unit is configured to provide at least two electric input signals connected to the one or more beamformers, and wherein the one or more beamformers are configured to provide at least one beamformed signal (see paragraphs 60-61). 
Regarding claim 18, Dusan discloses the hearing device according to claim 3, as discussed above, comprising one or more beamformers, and wherein the input unit is configured to provide at least two electric input signals connected to the one or more beamformers, and wherein the one or more beamformers are configured to provide at least one beamformed signal (see paragraphs 60-61). 
Regarding claim 19, Dusan discloses the hearing device according to claim 2, as discussed above, wherein said noise signal components are additionally identified during time segments wherein said voice activity detector indicates an absence of speech in the at least one electric input signal, or a signal derived therefrom, or a presence of speech with a probability below a speech presence probability (SPP) threshold value (see paragraphs 36 and 61). 
Regarding claim 20, Dusan discloses the hearing device according to claim 3, as discussed above, wherein said noise signal components are additionally identified during time segments wherein said voice activity detector indicates an absence of speech in the at least one electric input signal, or a signal derived therefrom, or a presence of speech with a probability below a speech presence probability (SPP) threshold value (see paragraphs 36 and 61). 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dusan et al.
Regarding claim 7, Dusan discloses the hearing device according to claim 1, as discussed above.
Dusan fails to disclose comprising a voice interface for voice-control of the hearing device or other devices or systems. 
However, examiner takes official notice, comprising a voice interface for voice-control of the hearing device or other devices or systems was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated a voice interface for voice-control of the hearing device or other devices or systems with the hearing device of Dusan in order to provide hands-free convenience.
Regarding claim 11, Dusan discloses the hearing device according to claim 1, as discussed above.
Dusan fails to disclose, wherein the hearing device further comprises a timer configured to determine a time segment of overlap between the own voice speech signal and a further speech signal. 
However, examiner takes official notice, wherein the hearing device further comprises a timer configured to determine a time segment of overlap between the own voice speech signal and a further speech signal was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated wherein the hearing device further comprises a timer configured to determine a time segment of overlap between the own voice speech signal and a further speech signal with the hearing device of Dusan in order to enhance the functionality of the hearing device by including detecting functionality (see Dusan, paragraph 3).
Regarding claim 12, Dusan discloses the hearing device according to claim 11, as discussed above.
Dusan fails to disclose, wherein the hearing device is configured to determine whether said time segment exceeds a time limit, and if so to label the further speech signal as part of the noise signal component. 
However, examiner takes official notice, wherein the hearing device is configured to determine whether said time segment exceeds a time limit, and if so to label the further speech signal as part of the noise signal component was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated wherein the hearing device is configured to determine whether said time segment exceeds a time limit, and if so to label the further speech signal as part of the noise signal component with the hearing device of Dusan in order to enhance the functionality of the hearing device by including detecting functionality (see Dusan, paragraph 3).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL KIM/Primary Examiner, Art Unit 2654